NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10179

                Plaintiff-Appellee,             D.C. No. 2:11-cr-00119-WBS-1

 v.

ROBERT HANRAHAN, AKA Bubba,                     MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   William B. Shubb, District Judge, Presiding

                          Submitted February 15, 2022**

Before:      FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Robert Hanrahan appeals pro se from the district court’s order denying his

motion to clarify the amended judgment. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hanrahan does not dispute that the amended judgment reduced his federal

sentence by the time he served on his state sentence to effectuate the district

court’s intent to run the two sentences concurrently. However, he argues that the

district court should have further clarified the sentence by adding a citation to

U.S.S.G. § 5G1.3(b) in the judgment. As the district court explained, the amended

judgment accurately reflects the sentence it intended to impose. Adding a citation

to § 5G1.3(b) would not have provided any additional clarification and the district

court properly denied Hanrahan’s motion.

      AFFIRMED.




                                          2                                       21-10179